--------------------------------------------------------------------------------

Exhibit (10.1)
 
EXECUTION COPY


LOAN AGREEMENT
 
between
 
SEVCON, INC.
as the Borrower
 
and
 
FrontFour Capital Group, LLC
as the Lender
 
May 22, 2017
 

--------------------------------------------------------------------------------

LOAN AGREEMENT
 
This LOAN AGREEMENT, dated as of May 22, 2017, between SEVCON, INC., a Delaware
corporation (the “Borrower”) and FrontFour Capital Group, LLC (the “Lender”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower has requested that the Lender make a term loan to the
Borrower in the principal amount of Ten Million and 00/100 Dollars
($10,000,000.00), which amount the Lender is willing to make available to the
Borrower subject to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and to induce the Lender to
extend credit to the Borrower and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower and the
Lender agree as follows:
 
ARTICLE I.
DEFINITIONS
 
As used herein, the following capitalized terms shall have the meaning set forth
below:
 
“Affiliate” shall mean, as applied to any Person, any other Person who, directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. For purposes of this definition,
“control” shall mean the possession, directly or indirectly through one or more
intermediaries, of the power to direct the management and policies of a Person,
whether through the ownership of Stock, by contract, or otherwise.
 
“Agreement” shall mean this Loan Agreement, as the same may be amended or
modified from time to time.
 
“Benefit Plan” shall mean a “defined benefit plan” (as defined in Section 3(35)
of ERISA) for which the Borrower or any Subsidiary or ERISA Affiliate of the
Borrower has been an “employer” (as defined in Section 3(5) of ERISA) within the
past six years.
 
“BMPS Term Loan Facility” means the term loan facility in favor of the Borrower
as described by that certain Term Loan Agreement dated as of January 27, 2016,
as amended, by and between the Borrower and Banca Del Monte Dei Paschi Di Siena
S.p.A., acting through its New York branch, as the lender, and all other
agreements and documents described thereunder.
 
“Borrower” has the meaning set forth in the preamble to this Agreement.
 
“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which banking institutions are authorized or obligated to close under the laws
of the United States of America or the State of New York.
 

--------------------------------------------------------------------------------

“Change of Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
the Permitted Investor, of Stock representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding Stock of the
Borrower; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower by Persons who were neither (i) nominated
or approved by the board of directors of the Borrower nor (ii) appointed by
directors so nominated or approved; or (c) the Borrower shall cease to own,
directly or indirectly, free and clear of all Liens or other encumbrances, at
least 100% of the outstanding Stock of any Subsidiary except as may result from
any merger, consolidation or other reorganization permitted under this
Agreement.
 
“Code” shall mean the United States Internal Revenue Code of 1986, as revised
from time to time.
 
“Commitment Period” shall me the period of time beginning on the Execution Date
and ending 5:00 pm (eastern time) on the Commitment Termination Date.
 
“Commitment Termination Date” shall mean August 22, 2017; provided, however, if
prior to 5:00 p.m. (eastern time) on August 21, 2017, the Borrower has (x)
delivered to the Lender a Notice of Commitment Period Extension and (y) paid to
the Lender in immediately available funds an extension fee in the amount of
$150,000, the “Commitment Termination Date” shall mean November 22, 2017.
 
“Default Rate” shall mean a per annum rate of interest equal to the rate of
interest applicable to an Obligation determined pursuant to Section 4.1, plus
two percent (2.0%).
 
“Dollar” and “$” shall mean dollars in lawful currency of the United States of
America.
 
“Environmental Law” shall mean any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy, or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on the
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, including the
Comprehensive Environmental Response Compensation and Liability Act, 42 USC §
9601 et seq.; the Resource Conservation and Recovery Act, 42 USC § 6901 et seq.;
the Federal Water Pollution Control Act, 33 USC § 1251 et seq.; the Toxic
Substances Control Act, 15 USC § 2601 et seq.; the Clean Air Act, 42 USC § 7401
et seq.; the Safe Drinking Water Act, 42 USC § 3803 et seq.; the Oil Pollution
Act of 1990, 33 USC § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 USC § 11001 et seq.; the Hazardous Material
Transportation Act, 49 USC § 1801 et seq.; and the Occupational Safety and
Health Act, 29 USC §651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.
 
2

--------------------------------------------------------------------------------

“Equity Issuance” shall mean any issuance by the Borrower to any Person of its
equity interests, other than (a) any issuance of its equity interests pursuant
to the exercise of options or warrants, (b) any issuance of options or warrants
relating to its equity interests in the ordinary course of business in
accordance with customary practices of the Borrower, and (c) any issuance by the
Borrower of its equity interests as consideration for an acquisition.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
at the date of this Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
 
“ERISA Affiliate” shall mean (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of the Borrower or its
Subsidiaries under Code Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of the Borrower or its Subsidiaries under Code Section 414(c), (c)
solely for purposes of Section 302 of ERISA and Section 412 of the Code, any
organization subject to ERISA that is a member of an affiliated service group of
which the Borrower or any of its Subsidiaries is a member under Code Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the Code, any Person subject to ERISA that is a party to an arrangement with the
Borrower or any of its Subsidiaries and whose employees are aggregated with the
employees of the Borrower or its Subsidiaries under Code Section 414(o).
 
“Event of Default” has the meaning set forth in ARTICLE VIII hereof.
 
“Execution Date” shall mean the date first set forth above in this Agreement.
 
“Funding Date” shall mean each date on which the Lender has advanced all or any
portion of the Term Loan to the Borrower.
 
“GAAP” for any Person, shall mean generally accepted accounting principles in
the United States of America as in effect from time to time, applied by the
Borrower on a basis consistent with the Borrower’s most recent financial
statements furnished to the Lender pursuant to the provisions of this Agreement.
All accounting terms used in this Agreement, unless otherwise defined, shall
have the meanings ascribed to them under GAAP. If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower or the Lender shall so request, the
Lender and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended, such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein.
 
“Governmental Authority” shall mean any domestic or foreign, federal, state,
local, or other governmental or administrative body, instrumentality, board,
department, or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.
 
3

--------------------------------------------------------------------------------

“Hazardous Materials” shall mean (a) substances that are defined or listed in,
or otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
 
“Indebtedness” shall mean any obligation of a Person for the payment of money to
any other Person, including without limitation (i) indebtedness for money
borrowed, (ii) purchase money obligations, (iii) leases evidencing the
acquisition of capital assets, (iv) reimbursement obligations; provided,
however, that reimbursement obligations supporting credit or liquidity
facilities shall not constitute Indebtedness until such time as a reimbursement
payment becomes due and payable under the agreement entered into in connection
with such reimbursement obligations, and (v) guaranteed indebtedness, but
excluding (a) obligations for supplies, services and pensions allocable to
current operating expenses during the current or future fiscal years in which
the supplies are to be delivered, the services rendered, or the pensions paid
and (b) rentals payable in the current or future fiscal years under leases that
are not capital leases and not required to be included as indebtedness under
GAAP.
 
“Initial Funding Date” shall mean the first date on which the Lender advances
any portion of the Term Loan to the Borrower
 
“Lender” has the meaning set forth in the preamble to this Agreement.
 
“Lien” shall mean any interest in an asset securing an obligation owed to, or a
claim by, any Person other than the owner of the asset, irrespective of whether
(a) such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances. Without limiting the generality of the foregoing,
the term “Lien” includes the lien or security interest arising from a mortgage,
deed of trust, encumbrance, pledge, option, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes and also includes
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting real property.
 
“Loan Documents” shall mean this Agreement, the Note, and all documents,
instruments and agreements relating to the foregoing, and any amendment,
modification or supplement, from time to time, to any of the foregoing.
 
4

--------------------------------------------------------------------------------

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors as in effect from time to time.
 
“Material Adverse Change” shall mean a material adverse change with respect to
(a) the business, operations, property, or financial condition of the Borrower
or (b) the ability of the Borrower to perform its obligations under the Loan
Documents.
 
“Maturity Date” shall mean the earliest to occur of (a) the date that is one (1)
calendar year after the Initial Funding Date, or, if such day is not a Business
Day, the next succeeding Business Day, (ii) the date (if any), that the Lender
declares an Event of Default pursuant to ARTICLE VIII of this Agreement, (iii)
the date the loans under the BMPS Term Loan Facility are repaid in full or (iv)
the date (if any) a Change of Control shall occur.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate (other than one
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) is making or accruing an obligation to make contributions or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.
 
“Note” shall mean the Promissory Note dated the Execution Date made by the
Borrower to the Lender pursuant to this Agreement, substantially in the form
attached as Exhibit A to this Agreement.
 
“Notice of Borrowing” shall mean a notice, substantially in the form of Exhibit
B hereto, delivered by the Borrower to the Lender pursuant to Section 2.2 of
this Agreement.
 
“Notice of Commitment Period Extension” shall mean the notice, substantially in
the form of Exhibit C hereto.
 
“OFAC” shall mean The Office of Foreign Assets Control of the U.S. Department of
the Treasury.
 
“Obligations” shall mean all of the Borrower’s liabilities, obligations and
indebtedness to the Lender of any and every kind and nature arising under this
Agreement.
 
“Organizational Documents” shall mean the certificate of incorporation and
by-laws of the Borrower, together with any and all other consents or resolutions
and such other agreements related to the corporate governance of the Borrower;
in each case including any and all modifications thereof as of the date of the
document referring to such Organizational Document and any and all future
modifications thereof.
 
“Patriot Act” has the meaning set forth in Section 6.15.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
5

--------------------------------------------------------------------------------

“Permitted Investor” shall mean, collectively, Mario J. Gabelli, GGCP, Inc. and
GAMCO Investors, Inc. and related entities reporting ownership of Sevcon, Inc.
securities collectively on SEC Schedule 13D.
 
“Person” shall mean any natural person, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature.
 
“Plan” shall mean any employee pension benefit plan, as defined in Section 3(2)
of ERISA (other than a Multiemployer Plan), subject to the provisions of Title
IV of ERISA or Section 412 of the Code sponsored, maintained or contributed to
by the Borrower or any ERISA Affiliate.
 
“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, and whether tangible or intangible.
 
“Reportable Event” shall mean any reportable event as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Code Section 414).
 
“Requirement of Law” shall mean, as to any Person, any law, rule, treaty,
regulation or determination of any Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or assets or to
which any such Person or any of its Property or assets may be bound or affected.
 
“Sanctioned Entity” shall mean (a) a country or a government of a country, (b)
an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
 
“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.
 
“Solvent” shall mean, with respect to any Person as of any date of
determination, that (a) valued on a going concern basis, the sum of such
Person’s debts (including contingent liabilities) is less than all of such
Person’s assets, (b) such Person is not engaged or about to engage in a business
or transaction for which the remaining assets of such Person are unreasonably
small in relation to the business or transaction or for which the property
remaining with such Person is an unreasonably small capital, and (c) such Person
has not incurred and does not intend to incur, or reasonably believe that it
will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise), and (d) such Person is “solvent” or not
“insolvent,” as applicable within the meaning given those terms and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).
 
6

--------------------------------------------------------------------------------

“Stock” shall mean all shares, options, warrants, interests, participations, or
other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, limited liability
company interests or any other equity security.
 
“Subsidiary” of a Person shall mean a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.
 
“Term Loan” has the meaning set forth in Section 2.1 hereof.
 
“Term Loan Commitment” has the meaning set forth in Section 2.1 hereof.
 
“Termination Date” shall be the earlier of (a) the Maturity Date, (b) the
Commitment Termination Date and (c) the date on which this Agreement is
terminated pursuant to the terms hereof.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
ARTICLE II.
TERM LOAN
 
2.1          Term Loan. The Lender agrees to advance, on the date or dates
determined in accordance with Section 2.2, a term loan (the “Term Loan”) to the
Borrower in the aggregate amount of Ten Million Dollars ($10,000,000.00) (the
“Term Loan Commitment”). The Term Loan Commitment shall expire and be of no
further force and effect at 5:00 p.m. (Eastern Time) on the last day of the
Commitment Period.
 
2.2          Availability; Notice. Subject to the terms and conditions of this
Agreement, the Term Loan is available in up to three disbursements from the
Lender between the date of this Agreement and 5:00 p.m. (Eastern Time) on the
Commitment Termination Date. The borrowing of the Tem Loan shall be made upon
the Borrower’s irrevocable notice to the Lender, given by delivery of the Notice
of Borrowing to the Lender. The Notice of Borrowing must be received by the
Lender not later than 2:00 p.m. (Eastern Time) one (1) Business Day prior to the
requested date of such borrowing. Following receipt of the Notice of Borrowing,
subject to the terms and conditions of this Agreement, the Lender shall make the
requested funds available to the Borrower not later than 2:00 p.m. (Eastern
Time) by wire transfer of such funds, in accordance with instructions provided
to the Lender by the Borrower in the Notice of Borrowing. The initial advance of
the Term Loan on the Initial Advance Date shall be in a minimum amount of Five
Million Dollars ($5,000,000.00) and each subsequent advance of the Term Loan
shall be in the minimum amount of Two and One-Half Million Dollars
($2,500,000.00) or, if less, the remaining undrawn amount of the Term Loan
Commitment.
 
7

--------------------------------------------------------------------------------

2.3          Use of Proceeds. The proceeds of the Term Loan may be used for
general corporate purposes of the Borrower.
 
ARTICLE III.
THE NOTE
 
3.1          Note. The Term Loan shall be evidenced by a Note, substantially in
the form of Exhibit A attached hereto, which shall be payable to the order of
the Lender and shall bear interest as provided in Article IV.
 
ARTICLE IV.
INTEREST RATES AND FEES
 
4.1          Interest Rate. Outstanding amounts under the Note shall bear
interest at a rate of ten percent (10%) per annum.
 
4.2          Term Loan Commitment Fees. On or prior to the Execution Date, in
consideration for the Term Loan Commitment, the Borrower shall pay to the Lender
a commitment fee of Four Hundred and Fifty Thousand and 00/100 Dollars
($450,000.00).
 
4.3          Other Fees and Expenses. The Borrower shall pay all of the Lender’s
reasonable and documented out-of-pocket costs and expenses, including reasonable
attorney’s fees, incurred with respect to with the negotiation, execution and
delivery of this Agreement.
 
4.4          Prepayment. The Borrower may prepay all or any portion of the
principal outstanding under the Note, at any time, in minimum amounts of Five
Hundred Dollars ($500,000.00) or, if less, the remaining balance of the Term
Loan. No amount that is prepaid may be reborrowed. There shall be no fee
associated with any such prepayment.
 
4.5          Late Charges and Default Interest. In the event that any payment of
principal or interest due hereunder is not received by the Lender within fifteen
(15) days following the date such payment is due, the Lender may assess the
Borrower a late charge equal to four percent (4%) of the amount of the payment
then due and owing. Notwithstanding anything herein to the contrary, upon the
occurrence and continuation of an Event of Default, the Borrower shall pay
interest at a rate equal to the Default Rate.
 
8

--------------------------------------------------------------------------------

ARTICLE V.
PAYMENTS AND PRINCIPAL
 
5.1           Type and Manner of Payment.
 
(a)          The Borrower shall make each payment of principal and interest and
any other amounts payable hereunder, not later than 12:00 noon (New York City
time) on the date when due, as provided in section (b) below. All payments
received by the Lender after 12:00 noon shall be deemed received on the next
succeeding Business Day and any applicable interest or fees shall continue to
accrue. Whenever any payment of principal or interest shall be due on a day
which is not a Business Day, the date for such payment shall be extended to the
next succeeding Business Day and interest shall accrue for such period. If the
date for any payment of principal is extended by operation of law or otherwise,
interest thereon shall accrue for such extended time.
 
(b)          Each payment, repayment or prepayment, as applicable, of principal
and interest, and each payment on account of any other fees, charges or other
amounts payable under this Agreement or the Note shall be paid by the Borrower,
without set-off or counterclaim to the Lender, by mail at its office located at
35 Mason Street, 4th Floor, Greenwich, CT 06830 for receipt on the day such
payment is due, or by wire transfer to the Lender, in accordance with the
instructions delivered by the Lender to the Borrower, or to such other location
or accounts as the Lender may specify in writing to the Borrower from time to
time, in immediately available funds.
 
5.2           Payments of Principal and Interest.
 
(a)          The Borrower will pay interest on the Term Loan in arrears (i) on
the last day of each month (commencing on first such day to occur after the
Initial Funding Date), and then on the last day of each month thereafter until
the Term Loan has been paid in full and (ii) concurrently with any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid. All outstanding principal and accrued and unpaid interest on the
Term Loan shall be due and payable in full to the Lender on the Maturity Date.
 
(b)          Immediately upon the receipt by the Borrower of the net cash
proceeds of any Equity Issuance, the Borrower shall prepay the Term Loan in an
aggregate amount equal to such Net Cash Proceeds.
 
5.3           Indemnity. The Borrower agrees to defend, protect, indemnify and
hold harmless the Lender and each of its affiliates, officers, directors,
employees, and agents (the “Indemnitee”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of counsel
for such Indemnitee incurred in connection with any action or proceeding between
the Borrower and any Indemnitee or between any Indemnitee and any third party or
otherwise, whether or not relating to any investigative, administrative or
judicial proceeding and whether or not such Indemnitee shall be designated a
party thereto), imposed on, incurred by, or asserted against such Indemnitee
(whether direct, indirect, special, consequential, punitive or treble and
whether based on any federal, state or local, or foreign, laws or other
statutory regulations, including, without limitation, environmental laws,
securities and commercial laws and regulations, under common law or at equitable
cause, or in contract or otherwise) in any manner relating to or arising out of
the Loan Documents, or any act, event or transaction related or attendant
thereto or contemplated thereby, or any action or inaction by an Indemnitee
under or in connection therewith, any commitments of the Lender hereunder, or
the making of the Term Loan, or the management of such Term Loan, or the use or
intended use of the proceeds of any Term Loan, advance or other financial
accommodation provided hereunder including, in each such case, any allegation of
any such matters, whether meritorious or not (collectively, the “Indemnified
Matters”); provided, however, that the Borrower shall not have any obligation to
any Indemnitee hereunder with respect to Indemnified Matters to the extent
caused by or resulting from (i) the willful misconduct or gross negligence of an
Indemnitee or (ii) a material breach by such Indemnitee of its obligations under
any Loan Document. The covenants of the Borrower contained in this Section 5.3
shall survive the payment in full of all amounts due and payable under the Loan
Documents and the full satisfaction of all other obligations of the Borrower.
 
9

--------------------------------------------------------------------------------

ARTICLE VI.
REPRESENTATIONS AND WARRANTIES
 
To induce the Lender to enter into this Agreement and to make the Term Loan to
the Borrower, the Borrower makes the following representations and warranties.
 
6.1           Corporate Matters.
 
(a)          The Borrower (i) is a duly organized, validly existing corporation
under the laws of its jurisdiction of formation, (ii) has the power to carry on
business as such business is now being conducted and proposed to be conducted,
and (iii) has the power to execute, deliver and perform its obligations under
the Loan Documents.
 
(b)          The execution, delivery and performance of the Loan Documents by
the Borrower has been duly authorized by all necessary corporate action and the
Loan Documents are duly executed and validly delivered by the Borrower.
 
(c)          The execution, delivery and performance of the Loan Documents by
the Borrower, and consummation by the Borrower of the transactions herein and
therein contemplated, and compliance by the Borrower with the terms, conditions
and provisions of the Loan Documents will not conflict with or result in a
breach of any of the terms, conditions or provisions of (i) the Organizational
Documents of the Borrower, (ii) any agreement or instrument to which the
Borrower is now a party or by which its Property are bound, or result thereunder
in the creation or imposition of any Lien of any nature whatsoever upon any of
the properties or assets of the Borrower, (iii) any judgment or order, writ,
injunction, decree or demand of any Governmental Authority, or (iv) any
applicable Requirement of Law.
 
(d)          No material authorization, consent, approval or action of, or
filing with or notice to, any Governmental Authority or any other Person, which
has not been obtained, is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance of the Loan Documents
and the performance of the Borrower’s obligations thereunder. All material
permits, licenses, authorizations, consents and approvals of all Governmental
Authorities necessary for the Borrower to conduct its businesses have been
obtained and are in full force and effect and the Borrower has obtained any and
all consents from any Person required to effect the terms and conditions of Loan
Documents.
 
10

--------------------------------------------------------------------------------

(e)          All financial statements of the Borrower delivered to the Lender
have been prepared in accordance with GAAP, are true and correct in all material
respects and fairly present the financial condition of the Borrower as of the
respective dates thereof and results of operations for the period then ended,
and no Material Adverse Change has occurred in the financial condition reflected
therein since the respective dates thereof.
 
(f)          The Loan Documents to which the Borrower is a party are the legal,
valid and binding obligations of the Borrower, enforceable against the Borrower
in accordance with their respective terms, subject to limitations imposed by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity) and the effect of applicable
bankruptcy, reorganization, insolvency, moratorium and similar laws of general
application relating to or affecting creditors’ rights.
 
6.2           Subsidiaries. Schedule 6.2 sets forth the name and jurisdiction of
incorporation of each Subsidiary of the Borrower or its Subsidiaries and, as to
each such Subsidiary, the percentage of each class of Stock owned by the
Borrower or by any Borrower’s Subsidiary. There are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than those granted to employees, consultants or directors and
directors’ qualifying shares) of any nature relating to any Stock of any of the
Borrower’s Subsidiaries, except under the Loan Documents.
 
6.3           Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of the Borrower, threatened against or affecting the Borrower
or any material Property of any of the Borrower, at law or in equity or before
or by any Governmental Authority, which involve any of the transactions
contemplated herein or which, if adversely determined against the applicable
Person, could reasonably be expected to result in a Material Adverse Change. The
Borrower is not in default with respect to any judgment, order, writ,
injunction, decree, rule or regulation of any Governmental Authority or any
agreement with any Person, which involves a reasonable possibility of any
Material Adverse Change.
 
6.4           No Default. There is no default on the part of the Borrower under
the Loan Documents and no event has occurred and is continuing which with notice
or the passage of time or both would constitute a default or an Event of
Default.
 
6.5           Solvency. The Borrower is Solvent. No transfer of Property is
being made by the Borrower and no obligation is being incurred by the Borrower
in connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of the Borrower.
 
11

--------------------------------------------------------------------------------

6.6           Employee Benefit Plans. Each of the Borrower and the ERISA
Affiliates is in compliance with the applicable provisions of ERISA and the
provisions of the Code relating to ERISA and the regulations and published
interpretations thereunder and any similar applicable non-U.S. law, except for
such noncompliance which could not reasonably be expected to result in a
Material Adverse Change. No Reportable Event has occurred as to which the
Borrower or any ERISA Affiliate was required to file a report with the PBGC,
other than reports for which the 30 day notice requirement is waived, reports
that have been filed and reports the failure of which to file could not
reasonably be expected to result in a Material Adverse Change. There has been no
failure by any Plan to meet the minimum funding standards (as defined in Section
412 of the Code or Section 302 of ERISA) applicable to such Plan, in each
instance, whether or not waived, nor has there been a filing pursuant to
Sections 412 and 430 of the Code or Section 302(c) of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan where such
events could reasonably be expected to result in a Material Adverse Change. None
of the Borrower and the ERISA Affiliates has incurred or could reasonably be
expected to incur any Withdrawal Liability that could reasonably be expected to
result in a Material Adverse Change. None of the Borrower and the ERISA
Affiliates has received any written notification that any Multiemployer Plan is
in reorganization or has been terminated within the meaning of Title IV of
ERISA, and no Multiemployer Plan is reasonably expected to be in reorganization
or to be terminated, where such reorganization or termination has resulted or
could reasonably be expected to result, through increases in the contributions
required to be made to such Plan or otherwise, in a Material Adverse Change.
 
6.7           Environmental. (a) None of the Borrower’s properties or assets has
ever been used by the Borrower, or to the knowledge of Borrower, by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such use, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) none of the
Borrower’s properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) the Borrower has not received notice that a Lien arising
under any Environmental Law has attached to any revenues or to any real property
owned or operated by the Borrower, and (d) the Borrower has not received a
summons, citation, notice, or directive from the United States Environmental
Protection Agency or any other federal or state governmental agency concerning
any action or omission by the Borrower resulting in the releasing or disposing
of Hazardous Materials into the environment that individually or in the
aggregate could reasonably be expected to result in a Material Adverse Change.
 
6.8           Brokerage Fees. The Borrower has not utilized the services of any
broker or finder in connection with the Borrower’s obtaining financing from the
Lender under this Agreement and no brokerage commission or finder’s fee is
payable by the Borrower in connection herewith.
 
6.9           Intellectual Property. The Borrower owns, or holds licenses in, or
otherwise has the right to use all trademarks, trade names, copyrights, patents,
patent rights, and licenses that are necessary to the conduct of its business as
currently conducted.
 
6.10         Title to Properties; Liens. The Borrower has (i) valid leasehold
interests in (in the case of material leasehold interests in real or personal
property), or (ii) good title to (in the case of all other personal property),
all of its material properties and assets reflected in the financial statements
referred to in Section 6.1(e), except for assets disposed of since the date of
such financial statements.
 
12

--------------------------------------------------------------------------------

6.11         Leases. The Borrower and each of its Subsidiaries enjoys peaceful
and undisturbed possession under all leases material to its business and to
which it is a party or under which it is operating, and all of such leases are
valid and subsisting and no material default by the Borrower exists under any of
them.
 
6.12         Transactions with Affiliates. The Borrower has not, directly or
indirectly, entered into or permitted to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate on terms that are less favorable to the Borrower
than those that might be obtained at the time from Persons who are not such an
Affiliate.
 
6.13         Complete Disclosure. All factual information furnished by or on
behalf of the Borrower in writing to the Lender or in the other Loan Documents
for purposes of or in connection with this Agreement, the other Loan Documents,
or any transaction contemplated herein or therein is, and all other such factual
information hereafter furnished by or on behalf of the Borrower in writing to
the Lender will be, true and accurate, in all material respects, on the date as
of which such information is dated or certified and not incomplete by omitting
to state any fact necessary to make such information not misleading in any
material respect at such time in light of the circumstances under which such
information was provided.
 
6.14         Compliance with Laws. The Borrower is not (a) in violation of any
applicable Requirements of Law (including Environmental Laws) that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Change, or (b) subject to or in default with respect to any final
judgments, writs, injunctions, decrees, rules or regulations of any Governmental
Authority, domestic or foreign, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.
 
6.15         Patriot Act. To the extent applicable, the Borrower is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT Act of 2001) (the “Patriot Act”). No part of
the proceeds of the loans made hereunder will be used by the Borrower, directly
or indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.
 
6.16         Margin Stock. The Borrower is not engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the Term
Loan will be used to purchase or carry any Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors.
 
13

--------------------------------------------------------------------------------

6.17         Governmental Regulation. The Borrower is not subject to regulation
under the Federal Power Act or the Investment Company Act of 1940 or under any
other federal or state statute or regulation which may limit its ability to
incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable. The Borrower is not a “registered investment company”
or a company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.
 
6.18         OFAC. The Borrower is not in violation of any of the country- or
list-based economic and trade sanctions administered and enforced by OFAC. The
Borrower (a) is not a Sanctioned Person or a Sanctioned Entity, (b) does not
have its assets located in Sanctioned Entities, and (c) does not derive revenues
from investments in, or transactions with Sanctioned Persons or Sanctioned
Entities. No proceeds of any Term Loan made hereunder will be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.
 
6.19         Indebtedness. The Borrower has no Indebtedness that is senior to
the Indebtedness evidenced by the Note and this Agreement.
 
ARTICLE VII.
COVENANTS OF BORROWER
 
From the date of this Agreement and thereafter until the later of (x) the Term
Loan (including interest due thereon) and all fees to be paid by the Borrower to
the Lender hereunder or under any of the Loan Documents are paid in full or (y)
the Termination Date:
 
7.1           Corporate Status, Financial Information and Obligations.
 
The Borrower shall:
 
(a)          at all times preserve and keep in full force and effect the
Borrower’s and its Subsidiaries’ valid existence and good standing and any
rights and franchises material to its businesses;
 
(b)          furnish to the Lender (i) within ninety (90) days following the end
of each respective fiscal year, copies of the audited consolidated financial
statements of the Borrower and its Subsidiaries together with copies of
management letters, prepared by independent certified public accountants
selected by the Borrower and reasonably satisfactory to the Lender, all such
financial statements to be prepared in accordance with GAAP; and (ii) as soon as
available and in any event within sixty (60) days after the close of each
quarter, a copy of the unaudited consolidated financial statements of the
Borrower as of the end of such quarter and the related statements of income,
balance sheets, revenue and expense statements, cash flow statements, balances,
earnings, retained earnings and changes in financial position for such period,
prepared in accordance with GAAP, certified by the chief financial or accounting
officer of the Borrower, together with quarterly variance reports;
 
14

--------------------------------------------------------------------------------

(c)          provide the Lender with copies of any audit reports or other
material regulatory communications received from any Governmental Authority
which could reasonably be expected to have a material impact on the Borrower’s
ability to perform its obligations under the Loan Documents, and, from time to
time, provide such other information regarding the operations, business affairs
and financial condition of the Borrower as the Lender may reasonably request;
 
(d)          promptly, but in any event within 5 days after a senior officer of
the Borrower has knowledge of any event or condition that constitutes a default
or an Event of Default, notice thereof and a statement of the curative action
that the Borrower proposes to take with respect thereto (if any);
 
(e)          promptly after the commencement thereof, but in any event within
five (5) days after the service of process with respect thereto on the Borrower,
notice of all actions, suits, or proceedings brought by or against the Borrower
before any Governmental Authority which reasonably could be expected to result
in a Material Adverse Change; and
 
(f)          upon the request of the Lender, any other information reasonably
requested relating to the financial condition of the Borrower.
 
7.2           Environmental.
 
The Borrower shall:
 
(a)          comply, in all material respects, with Environmental Laws and
provide to the Lender documentation of such compliance which the Lender
reasonably requests,
 
(b)          promptly notify the Lender of any release of a Hazardous Material
in any reportable quantity from or onto property owned or operated by the
Borrower or any of its Subsidiaries and take any remedial actions required by
Environmental Law to abate said release or otherwise to come into compliance
with applicable Environmental Law, and
 
(c)          promptly, but in any event within 5 days of its receipt thereof,
provide the Lender with written notice of any of the following: (i) notice that
any Lien with respect to violation of Environmental Laws has been filed against
any of the real or personal property of the Borrower, (ii) commencement of any
action or notice that an action will be filed against the Borrower regarding
violation of Environmental Laws, and (iii) notice of a violation, citation, or
other administrative order which reasonably could be expected to result in a
Material Adverse Change.
 
7.3           Taxes. The Borrower shall cause all assessments and taxes, whether
real, personal, or otherwise, due or payable by, or imposed, levied, or assessed
against the Borrower, or any of their respective assets to be paid in full,
before delinquency or before the expiration of any extension period or timely
request such extension. The Borrower will and will cause its Subsidiaries to
make timely payment or deposit of all tax payments and withholding taxes
required of it and them by applicable laws, including those laws concerning
F.I.C.A., F.U.T.A., state disability, and local, state, federal and foreign
income taxes.
 
15

--------------------------------------------------------------------------------

7.4           Insurance. The Borrower shall maintain insurance respecting each
of the Borrower’s assets wherever located, covering loss or damage by fire,
theft, explosion, and all other hazards and risks as ordinarily are insured
against by other Persons engaged in the same or similar businesses. Each policy
of insurance shall name the Lender as an additional insured thereunder as its
interests may appear, and (if obtainable by the Borrower using commercially
reasonable efforts) provides for at least 30 days prior written notice to the
Lender of any modification or cancellation of such policy.
 
7.5           Employee Benefits. The Borrower shall comply in all material
respects with the applicable provisions of ERISA and the provisions of the Code
relating to ERISA and any applicable similar non-U.S. law and (b) furnish to the
Lender (i) as soon as possible after, and in any event within 30 days after any
executive officer of the Borrower or any ERISA Affiliate knows or has reason to
know that, any Reportable Event has occurred, a statement of the Borrower signed
by its chief financial officer or treasurer setting forth details as to such
Reportable Event and the action proposed to be taken with respect thereto,
together with a copy of the notice, if any, of such Reportable Event given to
the PBGC, (ii) promptly after any such executive officer learns of receipt
thereof, a copy of any notice that the Borrower or any ERISA Affiliate may
receive from the PBGC relating to the intention of the PBGC to terminate any
Plan or Plans (other than a Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) or to appoint a trustee to administer any such Plan, (iii) within
30 days after the due date for filing with the PBGC pursuant to Section 412(n)
of the Code a notice of failure to make a required installment or other payment
with respect to a Plan, a statement of the Borrower signed by its chief
financial officer or treasurer setting forth details as to such failure and the
action proposed to be taken with respect thereto, together with a copy of any
such notice given to the PBGC and (iv) promptly after any such executive officer
learns thereof and in any event within 30 days after receipt thereof by the
Borrower or any ERISA Affiliate from the sponsor of a Multiemployer Plan, a copy
of each notice received by the Borrower or any ERISA Affiliate concerning (A)
the imposition of Withdrawal Liability or (B) a determination that a
Multiemployer Plan is, or is expected to be, terminated or in reorganization, in
each case within the meaning of Title IV of ERISA.
 
7.6           Other Agreements. The Borrower will not enter into any agreement
containing any provision which would be violated or breached by the performance
of the Borrower’s obligations under the Loan Documents.
 
7.7           Use of Proceeds. The proceeds of any Term Loan made under this
Agreement will be used by the Borrower for general corporate purposes. None of
such proceeds will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying any Margin Stock.
The Borrower shall use the proceeds of any Term Loan issued hereunder in
compliance with all applicable legal and regulatory requirements of any
Governmental Authority (including, without limitation, Regulations U and X of
the Board of Governors of the Federal Reserve System, the Securities Exchange
Act of 1934 and the Securities Act of 1933, and any regulations thereunder).
 
16

--------------------------------------------------------------------------------

7.8           Corporate Organization. The Borrower shall maintain its corporate
existence. Without the prior written consent of the Lender, the Borrower shall
not materially change or amend its Organizational Documents.
 
7.9           Continuation of Business. The Borrower shall (a) maintain and
preserve all of its properties which are material to the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
(b) maintain all material licenses, certifications and permits of all
Governmental Authorities necessary to continue its operations and (c) comply
with all of its material agreements and contracts.
 
7.10         Additional Indebtedness and Activities. The Borrower shall not (a)
without prior written consent to the Lender, incur any Indebtedness (including
any additional Indebtedness under the BMPS Term Loan Facility) that is pari
passu or senior to the Borrower’s obligations hereunder or (b) without the prior
written consent of the Lender, create or suffer to exist any Lien on its assets,
other than Liens created to secure the obligations of the Borrower and its
Subsidiaries under the BMPS Term Loan Facility.
 
7.11         Disposal of Assets. The Borrower shall not convey, sell, lease,
license, assign, transfer, or otherwise dispose of (or enter into an agreement
to convey, sell, license, assign, transfer or otherwise dispose of) any material
portion of its assets, without the prior written consent of the Lender, other
than sale of inventory in the ordinary course.
 
7.12         Access to Books and Records. The Borrower will properly maintain
its books and records and permit the Lender, by its officers and
representatives, to have reasonable access to the officers of the Borrower and
examine, at all reasonable times and upon reasonable prior written notice to the
Borrower, the Borrower’s properties, minute books and other corporate records
and books of account and financial records.
 
ARTICLE VIII.
EVENTS OF DEFAULT
 
8.1           Events of Default.
 
(a)          The occurrence of any one or more of the following events and the
continuation thereof beyond the applicable grace period herein provided, if any,
shall constitute an “Event of Default” under this Agreement:
 
(1)          the Borrower fails to pay all or any portion of principal due under
the Note on the date due;
 
17

--------------------------------------------------------------------------------

(2)          the Borrower fails to pay all or any portion of interest due under
the Note or any fees or other amounts due under this Agreement for a period of
five (5) Business Days after the date due;
 
(3)          the Borrower fails to comply with any of the other terms,
conditions, or covenants in the Loan Documents and such default shall continue
for thirty (30) days following written notice, delivered to the Borrower by the
Lender, specifying such default and requiring the same to be remedied;
 
(4)          the Borrower fails to pay when due, beyond any applicable grace or
cure period, any indebtedness in excess of Six Hundred Thousand and 00/100
Dollars ($600,000) under any other loan agreement, credit facility or guaranty;
 
(5)          any representation or warranty made by the Borrower herein or in
any other Loan Document shall, at the time made, be false or misleading in any
material respect;
 
(6)          the Borrower shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
Property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in the involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors;
 
(7)          any involuntary case or other proceeding shall be commenced against
the Borrower seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its Property and such case or proceeding is not dismissed within sixty (60)
days;
 
(8)          a judgment in excess of One Hundred and Twenty Thousand Five and
00/100 Dollars ($125,000) over the amount of insurance coverage therefor (where
the underwriter has agreed in writing to pay such judgment) shall be rendered
against any the Borrower and shall remain undischarged, undismissed and unstayed
for more than ten (10) days;
 
(9)          any judicial decision, legislative or regulatory change or any
change in the Borrower’s right to conduct business materially and adversely
affects the present business, financial condition or operation of the Borrower
or its properties and assets in such a manner that with the passage of time the
Borrower could not comply with the terms, conditions and covenants in this
Agreement; or
 
18

--------------------------------------------------------------------------------

(10)          a Reportable Event or Reportable Events, or a failure to make a
required installment or other payment (within the meaning of Section 412(n)(1)
of the Code), shall have occurred with respect to any Plan, (ii) a trustee shall
be appointed by a United States district court to administer any Plan, (iii) the
PBGC shall institute proceedings (including giving notice of intent thereof) to
terminate any Plan, (iv) the Borrower or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred Withdrawal
Liability to such Multiemployer Plan and the Borrower or such ERISA Affiliate
does not have reasonable grounds for contesting such Withdrawal Liability or is
not contesting such Withdrawal Liability in a timely and appropriate manner, (v)
the Borrower or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or is being
terminated, within the meaning of Title IV of ERISA, (vi) the Borrower or any
ERISA Affiliate shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (vii) a
failure by any Plan to meet the minimum funding standards (as defined in Section
412 of the Code or Section 302 of ERISA) applicable to such Plan, in each
instance, whether or not waived, (viii) a filing pursuant to Section 412(d) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan or (ix) any other similar
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (ix) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Change; or
 
(11)          An Event of Default under and as defined in the BMPS Term Loan
Facility has occurred and is continuing and all obligations of the Borrower
thereunder shall have been accelerated and become immediately due and payable.
 
(b)          If any Event of Default shall occur, the Lender may (i) terminate
all or any portion of the Term Loan Commitment and/or (ii) declare the entire
outstanding principal amount of the Term Loan or any portion thereof together
with interest thereon and any other fees, costs and charges then payable under
the Loan Documents, immediately due and payable, whereupon the same shall become
immediately due and payable, without presentment, protest or further demand or
notice of any kind, all of which are hereby expressly waived by the Borrower;
and in addition to the foregoing, the Lender may immediately exercise any and
all other rights, remedies, and recourse available to it at law or in equity or
under the Loan Documents. If an Event of Default specified in subsections 6 or 7
of this Section occurs, all amounts payable under the Loan Documents by the
Borrower that would otherwise be due after the date of such Event of Default
shall become immediately due and payable without any declaration or other act on
the part of the Lender.
 
ARTICLE IX.
CONDITIONS PRECEDENT
 
The obligation of the Lender to make the Term Loan is subject to the
satisfaction of the following conditions:
 
9.1           Execution Date Conditions Precedent. The Lender shall receive on
or before the Execution Date:_________________________________________________
 
(a)          this Agreement, the Note and each other Loan Document executed by
the Borrower;
 
19

--------------------------------------------------------------------------------

(b)          a certificate of good standing for the Borrower issued by the
Secretary of State of the corporation’s state of incorporation;
 
(c)          resolutions of the Borrower authorizing the borrowing and the
execution and delivery of the Loan Documents, and appointing an authorized
individual of the Borrower to execute and deliver the Loan Documents;
 
(d)          certified copies of the Borrower’s Organizational Documents;
 
(e)          such documents as shall be requested by the Lender in connection
with its Know Your Customer and Anti-Money Laundering Requirements; and
 
(f)           a customary opinion of counsel to the Borrower.
 
9.2           Conditions Precedent to Each Funding on each Funding Date.
 
(a)          The Lender shall receive a Notice of Borrowing at least three (3)
Business Days before the Funding Date.
 
(b)          The representations and warranties of the Borrower set forth in
this Agreement and the other Loan Documents shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality, which shall be true and correct in all respects) on
and as of the Funding Date with the same effect as though such representations
and warranties had been made on and as of such date; provided that to the extent
that any representation and warranty specifically refers to a given date or
period, it shall be true and correct in all material respects as of such date or
for such period.
 
(c)          At the time of and immediately after giving effect to the advance
of the Term Loan on such Funding, no Event of Default, and no Event of Default
under and as defined in the BMPS Term Loan Facility, has occurred and is
continuing.
 
ARTICLE X.
MISCELLANEOUS PROVISIONS
 
10.1         Waiver. No delay on the part of the Lender in the exercise of any
right, power or remedy shall operate as a waiver thereof, nor shall any single
or partial exercise by the Lender of any right, power or remedy preclude the
further exercise thereof, or the exercise of any other right, power or remedy.
 
10.2         Consent to Jurisdiction; Service of Process and Waiver of Jury
Trial. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY STATE
OR FEDERAL COURT LOCATED WITHIN NEW YORK, NEW YORK, WAIVES ANY OBJECTION WHICH
THE BORROWER MAY HAVE BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS TO THE
CONDUCT OF ANY PROCEEDING IN ANY SUCH COURT AND HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH FEDERAL OR STATE COURT IN NEW YORK TO THE EXTENT PERMITTED BY LAW. THE
LENDER AND THE BORROWER WAIVE TRIAL BY JURY. THE BORROWER IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION
OR PROCEEDING BY THE MAILING OF COPIES THEREOF IN ACCORDANCE WITH SECTION 10.2
OF THIS AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE FIVE (5) DAYS AFTER SUCH
MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.
 
20

--------------------------------------------------------------------------------

10.3         Notices. Except as otherwise expressly provided herein, all notices
hereunder shall be in writing. Notices given by mail shall be deemed to have
been given five (5) days after the date sent if sent by registered or certified
mail, postage prepaid, the day after the date sent if sent by overnight mail by
means of a reputable overnight delivery service and the date of delivery if sent
by hand delivery. Notice shall be given to the following addressees:
 
If to the Borrower, to:
 
Sevcon, Inc.
155 Northboro Road
Southborough, Massachusetts 01772
 
And with a copy to:
 
Locke Lord LLP
111 Huntington Avenue
Boston, Massachusetts 02199
 
Attention: Matthew Dallett, Esq.
 
If to the Lender, to:
 
FrontFour Capital Group LLC
35 Mason Street, 4th Floor
Greenwich, CT 06830
 
Attention: Stephen E. Loukas
 
or in the case of either party, such other address as such party may have
designated, by written notice given in accordance with this Agreement and
received by the other party to this Agreement, as its address for notices.
 
21

--------------------------------------------------------------------------------

10.4         Costs, Expenses and Taxes. The Borrower agrees to pay the
reasonable fees of the Lender’s counsel arising in connection with the
preparation of the Loan Documents, and the enforcement of the Lender’s rights
hereunder, plus any reasonable out-of-pocket expenses incurred by the Lender’s
counsel. In addition, the Borrower agrees to pay, and to save the Lender
harmless from any liability for, any stamp or other taxes which may be payable
in connection with the execution or delivery of this Agreement, the borrowings
hereunder, or the execution and delivery of the Note. All obligations provided
for in this Section 10.4 shall survive any termination of this Agreement.
 
10.5         Captions. Section captions used in this Agreement are for
convenience only and shall not be deemed to be a part of this Agreement.
 
10.6         Governing Law. The Loan Documents have been negotiated and
delivered in the State of New York, shall be deemed to have been made in the
State of New York and shall be governed by the laws of the State of New York
without regard to its choice of law provisions. All obligations of the Borrower
and rights of the Lender expressed herein, and in the Note shall be in addition
to and not in limitation of those provided by applicable law.
 
10.7         Successors and Assigns. This Agreement shall become effective when
it shall have been executed by the Borrower and the Lender, and thereafter shall
be binding upon the Borrower, its successors and assigns, and upon the Lender,
its successors and assigns, and shall inure to the benefit of the Borrower, the
Lender and their respective successors and assigns. However, the Borrower may
not assign its rights or obligations under the Loan Documents without the prior
written consent of the Lender and the Lender may assign its rights in accordance
with Section 10.12.
 
10.8         Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument and all of which shall constitute a
single agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile, pdf file or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by
telefacsimile, pdf file or other electronic method of transmission also shall
deliver an original executed counterpart of this Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement. The foregoing shall apply
to each other Loan Document mutatis mutandis.
 
10.9         Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by the Borrower or the transfer to the Lender of any
Property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the United States Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (collectively, a “Voidable Transfer”), and if the Lender
is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that the Lender is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender related thereto, the liability of the Borrower
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.
 
22

--------------------------------------------------------------------------------

10.10       Amendments. No amendment, modification or waiver of, or consent with
respect to, any provision of the Loan Documents shall in any event be effective
unless the same shall be in writing and signed and delivered by the Lender and
the Borrower, as applicable, and then any such amendment, modification, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which it was given.
 
10.11       Inconsistencies. The Loan Documents shall be construed to the extent
reasonable to be consistent, one with the other, but to the extent that the
terms and conditions of this Agreement are actually inconsistent with the terms
and conditions of any Loan Document, the terms and conditions of this Agreement
shall govern.
 
10.12       Assignments and Participations.
 
(a)          Subject to the prior written consent of the Borrower (which consent
shall not be unreasonably withheld or delayed), the Lender shall have the right
at any time and from time to time, to assign its Term Loan Commitment and rights
hereunder to one or more commercial banks, insurance companies, finance
companies, financial institutions, funds that invests in loans or Affiliates of
the Lender (other than a competitor of the Borrower) (each an “Assignee”);
provided, that no consent of the Borrower shall be required for any assignment
to any Affiliate of the Lender that is a fund which is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and is
administered, advised or managed by (x) the Lender or (y) an entity which
administers, advises or manages the Lender. The Lender may furnish any
information concerning the Borrower in its possession from time to time to such
prospective Assignees.
 
(b)          The Lender shall have the unrestricted right at any time and from
time to time, to assign the Term Loan or any portion thereof and rights
hereunder to one or more Assignees. The Lender may furnish any information
concerning the Borrower in its possession from time to time to such prospective
Assignees.
 
(c)          The Lender shall have the unrestricted right at any time and from
time to time, to grant to one or more commercial banks, insurance companies,
finance companies, financial institutions, funds that invests in loans or
Affiliates of the Lender (other than a competitor of the Borrower) (each, a
“Participant”) participating interests in the Lender’s Term Loan Commitment
and/or Term Loan and rights hereunder; provided that (i) the Lender’s
obligations under this Agreement shall remain unchanged, (ii) the Lender shall
remain solely responsible to the Borrower for the performance of the Term Loan
Commitment and other obligations under this Agreement and (iii) the Borrower
shall continue to deal solely and directly with the Lender in connection with
the Lender’s rights and obligations under this Agreement. The Lender may furnish
any information concerning the Borrower in its possession from time to time to
prospective Participants.
 
10.13       Reserved.
 
10.14       Severability. Any provision of this Agreement which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or non-authorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.
 
23

--------------------------------------------------------------------------------

10.15       Limitation of Liability. The Borrower agrees that no claim may be
made by the Borrower or any other person against the Lender or its affiliates,
directors, officers, employees, or agents for any special, indirect,
consequential, punitive or treble damages in respect of any claim for breach of
contract or any other theory of liability arising out of or related to the
transactions contemplated by the Loan Documents, or any act, omission or event
occurring in connection herewith or therewith; and the Borrower hereby waives,
releases and agrees not to sue upon any claim for any and all special, indirect,
consequential, punitive or treble damages, whether or not accrued and whether or
not known or suspected to exist in its favor. Nothing in this Section 10.15
shall limit the liability of the Lender, its affiliates, directors, officers,
employees, or agents for their gross negligence or willful misconduct.
 
10.16       Entire Agreement. This Agreement and the other Loan Documents
constitute the entire agreement between the Lender and the Borrower with respect
to the Loan and the written and executed form of this Agreement and the Loan
Documents expressly supersede any previous writings or oral agreements between
the Lender and the Borrower and their Affiliates, agents and employees.
 
10.17       Patriot Act. The Lender hereby notifies the Borrower that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies the credit parties, which information
includes the names and addresses of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the Patriot Act and
as specifically requested in writing by the Lender. In addition, if the Lender
is required by law or regulation or internal policies to do so, it shall have
the right to periodically conduct (a) Patriot Act searches, OFAC/PEP searches,
and customary individual background checks for the Borrower and (b) OFAC/PEP
searches and customary individual background checks for the Borrower’s senior
management and key principals, and the Borrower agrees to cooperate in respect
of the conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute expenses hereunder and be for the
account of the Borrower.
 
[Signature pages follow]
 
24

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be delivered as of
the day and year first written above.
 

 
SEVCON, INC.
     
By:
/s/  Matthew Boyle
   
Name:
Matthew Boyle
 
Title:
Chief Executive Officer & President

 

--------------------------------------------------------------------------------

 
FRONTFOUR CAPITAL GROUP LLC
     
By:
/s/ Steven Loukas
   
Name:
Steven Loukas
 
Title:
Managing Member

 

--------------------------------------------------------------------------------

EXHIBIT A
 
PROMISSORY NOTE
 
$10,000,000.00
New York, New York
 
May [ ], 2017

 
Unless otherwise expressly provided herein, all capitalized terms in this
Promissory Note (the “Note”) shall have the meanings given to them in the Loan
Agreement dated as of the date hereof, between the undersigned (the “Borrower”)
and FrontFour Capital group, LLC (the “Lender”), as the same may be amended,
extended, replaced, or modified from time to time (the “Loan Agreement”).
 
FOR VALUE RECEIVED, the Borrower promises to pay to the order of the Bank, when
due as provided herein, at the office of the Lender located at 35 Mason Street,
4th Floor, Greenwich, CT 06830, the aggregate principal amount of TEN MILLION
and 00/100 DOLLARS ($10,000,000.00) or such portion thereof as may be advanced
by the Lender pursuant to Section 2.2 of the Loan Agreement, together with
interest as provided in the Loan Agreement.
 
The Borrower is obligated to pay the unpaid principal balance of this Note to
the Lender, as provided in Section 5.2 of the Loan Agreement. Accrued interest
shall be payable in the amounts and on the dates provided in the Loan Agreement.
All outstanding principal and accrued unpaid interest, costs and fees shall
become due on the Maturity Date (whether by acceleration or otherwise).
 
The Borrower may prepay all or any part of the principal outstanding under the
Note at any time, without premium or penalty.
 
Any holder of this Note may declare all indebtedness evidenced by this Note to
be immediately due and payable whenever such holder has the right to do so under
the Loan Agreement.
 
This Note shall be governed by the laws of the State of New York. The Borrower
agrees to pay all costs and expenses incurred by the holder hereof in enforcing
this Note, including, without limitation, reasonable attorney’s fees and legal
expenses.
 
THE BORROWER HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING IN ANY WAY ARISING OUT OF OR RELATED TO THIS NOTE.
 
[Signature page follows]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has executed this Note as of the day and year
first above written.



 
BORROWER:
     
SEVCON, INC.
     
By:__
 
Name:
 
Title:



Signature Page to Sevcon, Inc. Promissory Note
 

--------------------------------------------------------------------------------

EXHIBIT B
NOTICE OF BORROWING


TO:
FrontFour Capital Group, LLC
   
RE:
Loan Agreement, dated as of May 22, 2017, between Sevcon, Inc. (the “Borrower”
and FrontFour Capital Group, LLC (the “Lender”) (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Loan Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Loan Agreement)
   
DATE:
[Date]
   




 
The undersigned hereby requests a borrowing of the Term Loan.
   
1.
On____________________    (the “Funding Date”).
   
2.
In the amount of $
   
3.
Disbursed in accordance with the following instructions:
           

 
The Borrower hereby represents and warrants that (a) the representations and
warranties of the Borrower set forth in the Loan Agreement are true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality, which are true and correct in all respects) on and
as of the Funding Date with the same effect as though such representations and
warranties had been made on and as of such date; provided that to the extent
that any representation and warranty specifically refers to a given date or
period, it shall be true and correct in all material respects as of such date or
for such period and (b) at the time of and immediately after giving effect to
the advance of the Term Loan on such Funding date, no Event of Default, and no
Event of Default under and as defined in the BMPS Term Loan Facility, has
occurred and is continuing.
 
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------

 
SEVCON, INC.
      
By:
        
Name:
        
Title:
      

 

--------------------------------------------------------------------------------

EXHIBIT C
NOTICE OF COMMITMENT PERIOD EXTENSION


TO:
FrontFour Capital Group, LLC
   
RE:
Loan Agreement, dated as of May 22, 2017, between Sevcon, Inc. (the “Borrower”
and FrontFour Capital Group, LLC (the “Lender”) (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Loan Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Loan Agreement)
   
DATE:
[Date]

 
The undersigned hereby extends the Commitment Period to [ ], 2017 and
simultaneously herewith has sent $150,000 to you in accordance with the
provisions of Section 5.1(b) of the Loan Agreement.
 
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.



 
SEVCON, INC.
     
By:
     
Name:
     
Title:
   

 

--------------------------------------------------------------------------------

Schedule 6.2
 

 
Subsidiary
 
Jurisdiction of Incorporation
 
Sevcon USA, Inc.
 
Delaware, USA
 
Sevcon Security Corp.
 
Massachusetts, USA
 
Sevcon Limited
 
United Kingdom
 
Industrial Capacitors (Wrexham) Limited
 
United Kingdom
 
Sevcon SAS
 
France
 
Sevcon S.r.l.
 
Italy
 
Bassi S.r.l.
 
Italy
 
Sevcon Asia Limited
 
South Korea
 
Sevcon Japan KK
 
Japan
 
Sevcon Canada Inc.
 
Ontario, Canada
 
Sevcon GmbH
 
Germany

 
 

--------------------------------------------------------------------------------